In a proceeding pursuant to Family Court Act article 5 to obtain visitation, the petitioner father appeals from an order of the Family Court, Queens County (Gage, J.), dated August 12,1993, which denied the petition.
Ordered that the order is reversed, on the law, without costs or disbursements, and the matter is remitted to the Family Court, Queens County, for further proceedings in accordance herewith.
Before denying visitation to a noncustodial parent, the court should conduct a full inquiry into the matter, to determine if there are any potentially deleterious effects of such visits on the child (see, Matter of Wise v Del Toro, 122 AD2d 714). The record shows that the court did not conduct the required inquiry in the present situation. Although a fact-finding hearing *476was held, only the petitioner father and the respondent mother testified. Neither expert testimony nor evaluations of the possible impact on the son by the proposed visitation were introduced at the hearing. Accordingly, we remit the matter to the Family Court, Queens County, for appropriate evaluations and studies before a determination on visitation is made. Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.